DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 13, 16, 21, 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 5, 8, 13, 16, 21, 24, for example, claim 5 last line recites the limitation “the first operational state”, however previously recites the limitations of “a first operational state” in claim 5, and “a first operational state” in claim 1.  Therefore the recitation of “the first operational state” in the same or subsequent claim is unclear because it is uncertain which of the first operational states was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Referring to claim 8, 16, 24, for example, claim 8 recites the limitation “the vibration signature”, however previously recites the limitations of “a vibration signature” in claim 8, and “a vibration signature” in claim 1.  Therefore the recitation of “the vibration signature” in the same or subsequent claim is unclear because it is uncertain which of the vibration signatures was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 17, 4, 12, 20, 7-8, 15-16, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,602,757 to Haseley, supplied by applicant.
Haseley teaches the following: 
1, 9, 17. A method, non-transitory computer readable medium, and system comprising: one or more memory devices storing instructions; and one or more data processing apparatus that are configured to interact with the one or more memory devices, and upon execution of the instructions, perform operations including (abstract, column 3, lines 8-10, column 5, lines 31-32): 
obtaining, from a first set of sensors, vibration data specifying vibration in a manufacturing device of a manufacturing plant (vibration data is obtained from sensors 12 (first set of sensors) specifying vibration of a machine 10 (manufacturing device) in an manufacturing facility (manufacturing plant); column 1, lines 21-39, column 3, lines 23-27, column 6, lines 32-34, 58-61); 
processing the vibration data to identify a vibration signature (the vibration data is processed by microcontroller 20 to identify a vibration signature; column 3, lines 58-61, column 4, lines 20-23, column 7, lines 13-16); 
determining, based on the vibration signature and known vibration signatures, a first operational state of the manufacturing device (the vibration signature and key frequency values (known vibration signature) are used to determine a first operational state of machine 10; column 4, lines 14-23, 56-64, column 6, lines 58-61); and 
adjusting, based on the first operational state of the manufacturing device, one or more operational characteristics of the manufacturing device to achieve a second operational state (microcontroller 20 controls (adjusts) operations (operational characteristics) of the machine 10 based on the first operational state to achieve a different, second operational state; column 4, lines 20-26, column 7, lines 7-11).
4, 12, 20. The system of claim 9, wherein determining the first operational state of the manufacturing device comprises determining that the operational state is one of a replace device state, normal operational state, abnormal operational state, predicted failure state, or optimization opportunity state (determining the first operational state of machine 10 includes determining an impending fault condition (predicted failure state); column 4, lines 20-23).
7, 15, 23. The system of claim 9, wherein the one or more data processing apparatus are configured to perform operations further comprising: generating a visualization indicating expected operational performance of the manufacturing device based on the first operational state, the second operational state, or both (alarm information indicating an impending fault condition (expected operational performance) is generated on display interface 42 (visualization) based on the first operational state; column 3, line 66 through column 4, line 4, column 4, lines 23-26).
8, 16, 24. The system of claim 9, wherein: obtaining the vibration data comprises collecting vibration data over a specified period of time (the vibration data is obtained over user selected time intervals (specified period of time); column 6, lines 57-58); processing the vibration data to identify a vibration signature comprises determining the vibration signature based on a pattern of vibration attributes over the specified period of time (the vibration data is processed by a fast Fourier transform algorithm, which must be based on a pattern of vibration attributes over the user selected time intervals, to produce the vibration signature, which is frequency domain data; column 6, lines 57-58, column 7. lines 13-22); and determining a first operational state of the manufacturing device comprises: inputting the vibration signature into a device state model (the first operational state of machine 10 is determined by inputting the vibration signature to a spectral analysis mechanism (device state model), shown at block 70, where the vibration signature is compared to the key frequency values; figure 3A, column 7, lines 22-40); and obtaining output from the device state model indicating that the device is determined to have the first operational state (an output is obtained from a spectral analysis mechanism (device state model) indicating that the machine has the first operational state; column 4, lines 20-26, column 7, lines 4-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 10, 11, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haseley as applied above, and further in view of JP 2000-39914 A to Toshiba Corp (hereinafter "TOSHIBA"), supplied by applicant.
Haseley fails to teach 
2, 10, 18. The system of claim 9, wherein the one or more data processing apparatus are configured to perform operations further comprising: obtaining, from a second set of sensors, sound data representing sound present in the manufacturing plant; processing the sound data to identify a sound signature; and determining, based on the sound signature and the vibration signature, a reinforced operational state of the manufacturing device, wherein adjusting one or more operational characteristics of the manufacturing device comprises adjusting the one or more operational characteristics based on the reinforced operational state of the manufacturing device.
TOSHIBA discloses obtaining, from a second set of sensors, sound data representing sound present in the manufacturing plant (operation sound data representing sound present in a plant is obtained from a sound microphone (second set of sensors); paragraphs [0005], [0018]); processing the sound data to identify a sound signature (the sound data is analyzed to identify frequency band information (sound signature); paragraph (0018]); and determining, based on the sound signature and the vibration signature, a reinforced operational state of the manufacturing device (the frequency band information is used to determine an abnormal sound operation state and a vibration frequency (vibration signature) is used to determine an abnormal vibration operation state, where the abnormal sound operation state and the abnormal vibration operation state collectively form a combined abnormal operation state (reinforced operational state); paragraphs (0009], (0010], (0013], (0017], (0018], [0023]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of HASELEY to include obtaining, from a second set of sensors, sound data representing sound present in the manufacturing plant; processing the sound data to identify a sound signature; and determining, based on the sound signature and the vibration signature, a reinforced operational state of the manufacturing device, as taught by TOSHIBA, such that the operational characteristics are adjusted based on the reinforced operational state of the manufacturing device, in order to gain the advantages of increasing the evidence of a certain operational state by obtaining data from two different sources, being notified of operational states which correspond uniquely to either sound or vibration abnormalities, and collecting more data regarding the plant for improved monitoring and maintenance.

Haseley fails to teach 
3, 11, 19. The system of claim 10, wherein the sound data represents sound emanating from the manufacturing device for which the vibration data was collected or a different manufacturing device in the manufacturing plant.
TOSHIBA discloses wherein the sound data represents sound emanating from the manufacturing device for which the vibration data was collected or a different manufacturing device in the manufacturing plant (sound data represents sound emanating from the same field device (manufacturing device) for which vibration data is collected; paragraphs (009], (0010], (0013], (0017], (0018]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of HASELEY to include wherein the sound data represents sound emanating from the manufacturing device for which the vibration data was collected or a different manufacturing device in the manufacturing plant, as taught by TOSHIBA, in order to gain the advantages of increasing the evidence of a certain operational state of a single device by obtaining data from two different sources, being notified of operational states which correspond uniquely to either sound or vibration abnormalities for each manufacturing device monitored, and collecting more data regarding the plant for improved monitoring and maintenance.

Claim(s) 5, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haseley as applied above, and further in view of US 2017/0308802 A1 to Arundo Analytics, Inc. (hereinafter "ARUNDO"), supplied by applicant.
5, 13, 21, HASELEY discloses the system of claim 9, wherein determining, based on the vibration signature and known vibration signatures, the first operational state of the manufacturing device (the vibration signature and key frequency values are used to determine a first operational state of machine 10; column 4, lines 14-23, 56-64, column 6, lines 58-61 ), comprises: inputting the vibration signature into a device state model (the first operational state is determined by inputting the vibration signature into a spectral analysis mechanism (device state model), shown at block 70; figure 3A, column 7, lines 22-40); and obtaining, from the device state model and based on the input vibration signature, output specifying the first operational state of the manufacturing device (an output based on the vibration signature is obtained from the spectral analysis mechanism indicating that the machine has the first operational state; column 4, lines 20-26, column 7, lines 4-10). 
HASELEY fails to disclose wherein the device state model is trained on historical vibration data and corresponding operational states of manufacturing devices, and outputs determined operational states of manufacturing devices based on input data. 
ARUNDO discloses wherein the device state model is trained on historical vibration data and corresponding operational states of manufacturing devices (an ensemble model (device state model) is trained on historical vibration data and corresponding historical equipment failure data (corresponding operational states) of industrial equipment (manufacturing devices); paragraphs [0024), [00251), and outputs determined operational states of manufacturing devices based on input data (the ensemble model is used to output operational outcomes (operational states) of the industrial equipment based on input real-time data; paragraphs [0025), [00361). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device state model of HASELEY to be trained on historical vibration data and corresponding operational states of manufacturing devices, and output determined operational states of manufacturing devices based on the input vibration signature, as taught by ARUNDO, in order to gain the advantages of configuring the device state model to use measured historical data and observed operational states to effectively evaluate and predict resulting operational states of real-time data (see paragraphs [0024) and [0036) of ARUNDO).

Claim(s) 6, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haseley in view of Toshiba in view of ARUNDO.
6, 14, 22. HASELEY in view of TOSHIBA discloses the system of claim 10. Modified HASELEY discloses a device state model (an output is obtained from a spectral analysis mechanism (device state model); column 4, lines 20-26, column 7, lines 4-10). 
HASELEY fails to disclose wherein determining, based on the sound signature and the vibration signature, the reinforced operational state of the manufacturing device, comprises: inputting the sound signature and the vibration signature into the device state model; wherein the device state model includes historical vibration and sound data and corresponding operational states of manufacturing devices, and outputs operational states of manufacturing devices based on the input vibration and sound signatures; and obtaining, from the device state model and based on the input vibration and sound signatures, output specifying the second operational state of the manufacturing device. 
TOSHIBA discloses wherein determining, based on the sound signature and the vibration signature, the reinforced operational state of the manufacturing device, comprises: inputting the sound signature and the vibration signature into a device state model (an abnormal vibration operation state and an abnormal sound operation state, collectively a combined abnormal operation state (reinforced operational state), is determined by inputting sound frequency band information (sound signature) and a vibration frequency (vibration signature) into a determination process (device state model); paragraphs [0009], [0010], [0017], [0018]), wherein the device state model includes historical vibration and sound data and corresponding operational states of manufacturing devices (the determination process refers to a threshold database with vibration and sound data registered in advance (historical) and corresponding normal and abnormal operation states of field devices (manufacturing devices); paragraphs [0009], [0010], [0017], [0018]), and outputs operational states of manufacturing devices based on input vibration and sound signatures (the determination process outputs operational states of field devices based on input vibration frequencies and sound frequency band information; paragraphs [0017], [0018]); and obtaining, from the device state model and based on the input vibration and sound signatures, output specifying the second operational state of the manufacturing device (the determination process obtains output specifying either the abnormal operation state or a normal operation state (second operational state) of the field device; paragraphs [0009], [0010], [0017], [0018]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of HASELEY to include wherein determining, based on the sound signature and the vibration signature, the reinforced operational state of the manufacturing device, comprises: inputting the sound signature and the vibration signature into the device state model, wherein the device state model includes historical vibration and sound data and corresponding operational states of manufacturing devices, and outputs operational states of manufacturing devices based on input vibration and sound signatures; and obtaining, from the device state model and based on the input vibration and sound signatures, output specifying the second operational state of the manufacturing device, as taught by TOSHIBA, in order to gain the advantages of detecting both normal and abnormal operational states of a manufacturing device, comparing the vibration and sound signatures to known normal vibration and sound signatures to better determine abnormalities, and detecting operational states which correspond uniquely to either sound or vibration abnormalities for each manufacturing device monitored. 
HASELEY further fails to disclose wherein the device state model is trained on historical data and corresponding operational states of manufacturing devices, and outputs operational states of manufacturing devices based on input data. 
ARUNDO discloses wherein the device state model is trained on historical data and corresponding operational states of manufacturing devices (an ensemble model (device state model) is trained on historical data and corresponding historical equipment failure data (corresponding operational states) of industrial equipment (manufacturing devices); paragraphs [0024], [0025]), and outputs operational states of manufacturing devices based on input data (the ensemble model is used to output operational outcomes (operational states) of the industrial equipment based on input real-time data; paragraphs [0025], [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device state model of HASELEY to be trained on historical data and corresponding operational states of manufacturing devices, and output operational states of manufacturing devices based on the input data, as taught by ARUNDO, in order to gain the advantages of configuring the device state model to use measured historical data and observed operational states to effectively evaluate and predict resulting operational states of real-time data (see paragraphs [0024] and [0036] of ARUNDO).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896